UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21237 Unified Series Trust (Exact name of registrant as specified in charter) 2960 N. Meridian St. Indianapolis, IN46208 (Address of principal executive offices)(Zip code) Christopher E. Kashmerick Unified Fund Services, Inc. 2960 N. Meridian St. Suite 300 Indianapolis, IN 46208 (Name and address of agent for service) Registrant's telephone number, including area code:317-917-7000 Date of fiscal year end:10/31 Date of reporting period:04/30/2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. The Sound Mind Investing Funds The Sound Mind Investing Fund The Sound Mind Investing Managed Volatility Fund Semi-Annual Report April 30, 2010 Fund Advisor: SMI Advisory Services, LLC 11561 W. Grandview Dr. Columbus, IN 47201 Toll Free (877) SMI-FUND Dear Fellow Shareholder, After experiencing the trials of the market during the past few years, the gains of the six months ended April 30, 2010 were a welcome relief. Aside from a speed bump in February, when investor confidence got a little rattled, the market continued the upward climb it began back in March 2009. The end of April found the stock market sitting near its new recovery high point. In short, the past six months presented the opportunity to earn significant returns, and both SMI Funds were able to capitalize with solid gains. For the six-months ending April 30, 2010, the SMI Fund (SMIFX) gained 19.80%. That was a bit better than the Wilshire 5000 Index, which gained 17.90%. (We consider the Wilshire to be the broadest and best measure of the U.S. stock market.) The S&P 500 Index, which is a more familiar, but slightly inferior measure for our purposes (given its focus on only the U.S. stock market’s largest companies), was up 15.66%. The SMI Managed Volatility Fund (SMIVX), which uses hedging techniques in an attempt to reduce the impact of the market’s performance swings, finished with a gain of 15.37%. Not surprisingly, this gain was slightly less than that of the SMI Fund and the broader market, because in a period this strong, the cost of SMIVX’s hedges reduces the Fund’s returns somewhat. This is similar to an individual buying an insurance policy that doesn’t end up paying out. The person is “poorer” by the amount paid for the policy, but having the insurance wasn’t necessarily a bad idea just because it wasn’t triggered during that particular time period. This is the challenge of using an investing tool like the SMI Managed Volatility Fund. There will inevitably be periods (like the past six months) where the cost of the volatility protection appears to not be worthwhile. But as we’ve learned in recent years, market volatility can kick up quickly and with little warning. At those times, being invested in a vehicle that offers some measure of protection from that volatility, as SMIVX attempts to, can be a big relief. In fact, for some people, the lower volatility the fund provides can mean the difference between sticking with their long-term investment plan or making an emotional decision to sell near a market low point. While at a glance it may appear that gains were readily available and widely distributed during the past six months, a closer examination reveals a more varied picture. In reality, there was a wide distribution of gains between different groups of stocks. The big winners were U.S. small-company stocks, best represented by the Russell 2000 small-cap index, which gained a whopping 28.18% during the period. At the other end of the spectrum, international stock funds saw the mounting fears over the Euro (and the subsequent strengthening of the U.S. dollar) drag down their returns in a big way. The broadest measure of the international stock market, the MSCI EAFE Index, gained just 2.75% over the six months covered by this report. U.S. large-company stocks landed in between these two extremes, gaining 15.66%, as measured by the S&P 500 index. As most readers are aware, the SMI Funds maintain a diversified portfolio at all times. Specifically, this means that the SMI Funds always have at least some money invested in each of five primary “risk categories”: International, Small-company Growth, Small-company Value, Large-company Growth, and Large-company Value. While there are times, like this most recent six months, when it would seem that abandoning a weaker-performing category in favor of the categories experiencing greater current returns would be helpful, we’ve found that these trends can change rapidly. Thus we’re content to continue investing across all five risk categories and hopefully profit in the long run from the diversified posture (the SMI Funds do change the amounts allocated to each risk category periodically). If nothing else, this approach grants our investors the knowledge that they are invested in a fund designed to be a diversified “one-stop shop” where their money is spread across the primary stock groups commonly recognized as being important to a diversified stock portfolio. Looking forward is always tricky, given that our Upgrading strategy is a trend-following system that is inherently focused on what has just happened, rather than what will happen next. But it seems appropriate to point out that as of April 30, 2010, the stock market has now rallied for nearly 14 straight months without a formal correction (typically defined as a drop of at least 10%), gaining more than 80% from its bottom in March 2009 to the recent highs. While it’s not unusual for the first year of stock market recoveries to be quite strong like this, every new bull market runs into a correction eventually, and corrections become quite likely by the second year of a bull market’s life. As such, while we’d all love to see the market continue to rise indefinitely without interruption, that hope isn’t a particularly realistic one. Historically, stock market corrections have occurred roughly once per year, on average. So far the stock market has shrugged off many of the nagging questions about the economic recovery, the growing debt troubles overseas (and here at home as well), and a number of other issues. But it remains to be seen whether stocks can maintain their upward climb in spite of these mounting questions, particularly given the change in the calendar to the summer months, which tend to be more challenging for the stock market. This isn’t meant to inspire fear. Quite the contrary, the goal of reviewing these historical market tendencies is to encourage investors that, by some measures, the market may already be overdue for a correction. Recognizing that will hopefully help you stick with your long-term investing plan should such a correction — and the corresponding rise in fear that always accompanies such moves — materialize between now and our next letter. We appreciate the confidence you have placed in us to be a faithful steward of your assets, even as you strive to be a faithful steward of His assets. Sincerely, Mark Biller Senior Portfolio Manager The Sound Mind Investing Funds Performance Results The performance quoted represents past performance, which does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-764-3863. *Return figures reflect any change in price per share and assume the reinvestment of all distributions. ** The Standard & Poor’s 500® Index and Wilshire 5000 Index are unmanaged indices that assume reinvestment of all distributions and exclude the effect of taxes and fees.The Standard & Poor’s 500® Index and Wilshire 5000 Index are widely recognized unmanaged indices of equity prices and are representative of a broader market and range of securities than is found in each Fund’s portfolio. The returns of the Indices are not reduced by any fees or operating expenses. Individuals cannot invest directly in the Indices; however, an individual can invest in exchange traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The Funds’ investment objectives, risks, charges and expenses must be considered carefully before investing. The prospectus contains this and other important information about the Funds and may be obtained by calling the same number as above. Please read it carefully before investing. The Funds are distributed by Unified Financial Securities, Inc. Member FINRA. The chart above assumes an initial investment of $10,000 made on December 2, 2005 (commencement of Fund operations) and held through April 30, 2010. The S&P 500 Index® and Wilshire 5000 Index are widely recognized unmanaged indices of equity prices and are representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in the indices; however, an individual can invest in ETFs or other investment vehicles that attempt to track the performance of a benchmark index. THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE FUTURE RESULTS. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original purchase price. Current performance of the Fund may be lower or higher than the performance quoted. For more information on the Fund, and to obtain performance data current to the most recent month end or to request a prospectus, please call1-877-764-3863.You should carefully consider the investment objectives, potential risks, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains this and other information about the Fund, and should be read carefully before investing. The Fund is distributed by Unified Financial Securities, Inc., member FINRA. The chart above assumes an initial investment of $10,000 made on December 29, 2006 (commencement of Fund operations) and held through April 30, 2010. The S&P 500® Index and Wilshire 5000 Index are widely recognized unmanaged indices of equity prices and are representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in the indices; however, an individual can invest in ETFs or other investment vehicles that attempt to track the performance of a benchmark index.THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE FUTURE RESULTS. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original purchase price. Current performance of the Fund may be lower or higher than the performance quoted. For more information on the Fund, and to obtain performance data current to the most recent month end or to request a prospectus, please call1-877-764-3863.You should carefully consider the investment objectives, potential risks, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains this and other information about the Fund, and should be read carefully before investing. The Fund is distributed by Unified Financial Securities, Inc., member FINRA. Fund Holdings – (Unaudited) 1As a percentage of net assets. The Sound Mind Investing Fund seeks long term capital appreciation. The Fund seeks to achieve its objective by investing in a diversified portfolio of other investment companies using a “fund upgrading” strategy.The fund upgrading investment approach is a systematic investment approach that is based on the belief of the Fund’s advisor, SMI Advisory Services, LLC, that superior returns can be obtained by constantly monitoring the performance of a wide universe of mutual funds, and standing ready to move assets into the funds deemed by the advisor to be most attractive at the time of analysis. 1As a percentage of net assets. Fund Holdings – (Unaudited) - continued The Sound Mind Investing Managed Volatility Fund seeks to provide long term capital appreciation with less volatility than broad U.S. equity markets. The Fund seeks to achieve its objective by investing in a diversified portfolio of other equity mutual funds using a “fund upgrading” strategy.The Fund seeks to achieve lower volatility through asset allocation across appropriate asset classes (represented by the underlying equity mutual funds) and the use of derivative transactions to hedge the Fund’s exposure to volatility with respect to underlying funds or the equity markets generally. In connection with its hedging strategy, the Fund may invest in futures contracts and options on futures contracts and may engage in short sales. Availability of Portfolio Schedule – (Unaudited) Each Fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q.The Funds’ Forms N-Q are available at the SEC’s website at www.sec.gov.The Funds’ Forms N-Q may be reviewed and copied at the Public Reference Room in Washington DC.Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Summary of Fund’s Expenses – (Unaudited) As a shareholder of one of the Funds, you incur two types of costs: (1) transaction costs (such as short-term redemption fees); and (2) ongoing costs, including management fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. Each Fund’s example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (November 1, 2009 through April 30, 2010). Actual Expenses The first line of the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Expenses shown are meant to highlight your ongoing costs only and do not reflect any transactional costs such as the fee imposed on short-term redemptions. Therefore, the second line of the table below is useful in comparing ongoing costs only and will not help you determine the relative costs of owning different funds.If incurred, the short-term redemption fee imposed by the Fund would increase your expenses. Summary of Fund’s Expenses – (Unaudited) - continued The Sound Mind Investing Fund Beginning Account Value November 1, 2009 Ending Account Value April 30, 2010 Expenses Paid During Period November 1, 2009 – April 30, 2010* Actual Hypothetical ** *Expenses are equal to the Fund’s annualized expense ratio of 1.22%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the partial year period). ** Assumes a 5% return before expenses. The Sound Mind Investing Managed Volatility Fund Beginning Account Value November 1, 2009 Ending Account Value April 30, 2010 Expenses Paid During Period November 1, 2009 – April 30, 2010* Actual Hypothetical ** *Expenses are equal to the Fund’s annualized expense ratio of 1.50%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the partial year period). ** Assumes a 5% return before expenses. The Sound Mind Investing Funds The Sound Mind Investing Fund Schedule of Investments April 30, 2010 (Unaudited) Mutual Funds - 96.19% Shares Value Mutual Funds Greater Than 1% of The Sound Mind Investing Fund's Net Assets - 95.65% Ariel Appreciation Fund $ Ariel Fund Artisan International Small Cap Fund - Investor Class (b) Columbia Acorn Select - Class Z (a) Dreyfus Premier Midcap Value Fund Fairholme Fund Fidelity Advisor Large Cap Fund - Institutional Class Fidelity Mid-Cap Stock Fund Fidelity OTC Portfolio (a) Fidelity Small Cap Stock Fund (a) Hotchkis and Wiley Mid-Cap Value Fund - Institutional Class Janus Overseas Fund - Class J John Hancock Funds - Classic Value Fund - Institutional Class Legg Mason Capital Management Opportunity Trust Fund - Investor Class (a) Legg Mason Capital Management Special Investment Trust Fund - Institutional Class Longleaf Partners Fund Oakmark International Fund - Institutional Class Oakmark International Small Cap Fund - Institutional Class (b) Oakmark Select Fund - Institutional Class Oppenheimer International Small Company Fund - Class Y Putnam International Capital Opportunities Fund - Class Y Putnam Voyager Fund - Class Y Royce Low-Priced Stock Fund - Institutional Class Royce Opportunity Fund - Institutional Class T.Rowe Price International Discovery Fund Van Kampen Capital Growth Fund - Institutional Class (a) William Blair Small Cap Growth Fund - Institutional Class (a) (b) The Yacktman Fund TOTAL MUTUAL FUNDS GREATER THAN 1% OF THE SOUND MIND INVESTING FUND'S NET ASSETS (Cost $218,889,210) Mutual Funds Less Than 1% of The Sound Mind Investing Fund's Net Assets - 0.54% (c) Allianz NFJ Dividend Value Fund - Institutional Class Allianz NFJ Small-Cap Value Fund - Institutional Class Artisan International Value Fund - Investor Class Artisan Mid Cap Value Fund - Investor Class Artisan Small Cap Value Fund - Investor Class BlackRock International Opportunities Portfolio - Institutional Class Bridgeway Small Cap Growth Fund Bridgeway Small Cap Value Fund Brown Capital Management Small Company Fund - Institutional Class (a) Buffalo Small Cap Fund Columbia Small Cap Growth I Fund - Class Z (a) DWS Dreman Small Cap Value Fund - Institutional Class 85 Fidelity Advisor Value Strategies Fund - Institutional Class (a) Franklin Small Cap Value Fund - Advisor Class Hartford International Opportunities Fund - Class Y *See accompanying notes which are an integral part of these financial statements. The Sound Mind Investing Funds The Sound Mind Investing Fund Schedule of Investments - continued April 30, 2010 (Unaudited) Mutual Funds - 96.19% - continued Shares Value Mutual Funds Less Than 1% of The Sound Mind Investing Fund's Net Assets - 0.54% (c) - continued Janus Venture Fund - Class J (a) $ JPMorgan Small Cap Equity Fund - Class S Longleaf Partners Small-Cap Fund (a) Neuberger Berman Genesis - Institutional Class (a) Oberweis Micro-Cap Fund (a) Oppenheimer Small & Mid Cap Value Fund - Class Y (a) Perkins Mid Cap Value Fund - Class J Royce Premier Fund - Investor Class (a) T. Rowe Price Small-Cap Value Fund TOTAL MUTUAL FUNDS LESS THAN 1% OF THE SOUND MIND INVESTING FUND'S NET ASSETS (Cost $1,322,922) (c) TOTAL MUTUAL FUNDS (Cost $220,212,132) Exchange-Traded Funds - 3.82% Claymore/BNY Mellon BRIC ETF iShares Dow Jones U.S. Basic Materials Sector Index Fund PowerShares QQQ TOTAL EXCHANGE-TRADED FUNDS (Cost $9,731,954) Money Market Securities - 0.23% Fidelity Institutional Treasury Portfolio - Class I, 0.03% (d) TOTAL MONEY MARKET SECURITIES (Cost $672,626) TOTAL INVESTMENTS (Cost $230,616,712) - 100.24% $ Liabilities in excess of other assets - (0.24)% ) TOTAL NET ASSETS - 100.00% $ (a) Non-income producing. (b) A portion of this security may be deemed illiquid due to the Investment Company Act of 1940 provision stating that no issuer of any investment company security purchased or acquired by a registered investment company shall be obligated to redeem such security in an amount exceeding 1 per centum of such issuer's total outstanding securities during any period of less than thirty days. (c) Small investments are occasionally retained in mutual funds that are closed to new investment, or in the manager's opinion are at risk to close, so as to allow the Fund the flexibility to reinvest in these funds in the future. (d) Variable rate securities; the money market rate shown represents the rate at April 30, 2010. *See accompanying notes which are an integral part of these financial statements. The Sound Mind Investing Funds The Sound Mind Investing Managed Volatility Fund Schedule of Investments April 30, 2010 (Unaudited) Mutual Funds - 98.06% Shares Value Mutual Funds Greater Than 1% of The Sound Mind Investing Managed Volatility Fund's Net Assets - 96.98% Ariel Appreciation Fund $ Ariel Fund Columbia Acorn Select - Class Z (a) Fairholme Fund Fidelity Advisor Large Cap Fund - Institutional Class Fidelity International Capital Appreciation Fund Fidelity Small Cap Stock Fund (a) Hotchkis and Wiley Mid-Cap Value Fund - Institutional Class Janus Overseas Fund - Class J John Hancock Funds - Classic Value Fund - Institutional Class Legg Mason Capital Management Opportunity Trust Fund - Investor Class (a) Longleaf Partners Fund Oakmark International Fund - Institutional Class Oakmark International Small Cap Fund - Institutional Class Oakmark Select Fund - Institutional Class Oppenheimer International Small Company Fund - Class Y Putnam Voyager Fund - Class Y Royce Opportunity Fund - Institutional Class Van Kampen Capital Growth Fund - Institutional Class (a) Wasatch International Growth Fund (a) William Blair Small Cap Growth Fund - Institutional Class (a) The Yacktman Fund TOTAL MUTUAL FUNDS GREATER THAN 1% OF THE SOUND MIND INVESTING MANAGED VOLATILITY FUND'S NET ASSETS (Cost $27,110,206) Mutual Funds Less Than 1% of The Sound Mind Investing Managed Volatility Fund's Net Assets - 1.08% (b) Artisan Small Cap Value Fund - Investor Class BlackRock International Opportunities Portfolio - Institutional Class Brown Capital Management Small Company Fund - Institutional Class (a) Buffalo Small Cap Fund FBR Focus Fund (a) Fidelity OTC Portfolio (a) Janus Venture Fund - Class J (a) JPMorgan Small Cap Equity Fund - Class S Longleaf Partners Small-Cap Fund (a) Oppenheimer Small & Mid Cap Value Fund - Class Y (a) TOTAL MUTUAL FUNDS LESS THAN 1% OF THE SOUND MIND INVESTING MANAGED VOLATILITY FUND'S NET ASSETS (Cost $379,288) (b) TOTAL MUTUAL FUNDS (Cost $27,489,494) Money Market Securities - 0.88% Fidelity Institutional Treasury Portfolio - Class I, 0.03% (c) TOTAL MONEY MARKET SECURITIES (Cost $310,512) TOTAL INVESTMENTS (Cost $27,800,006) - 98.94% $ Other assets in exess of liabilities - 1.06% TOTAL NET ASSETS - 100.00% $ (a) Non-income producing. (b) Small investments are occasionally retained in mutual funds that are closed to new investment, or in the manager's opinion are at risk to close, so as to allow the Fund the flexibility to reinvest in these funds in the future. (c) Variable rate securities; the money market rate shown represents the rate at April 30, 2010. *See accompanying notes which are an integral part of these financial statements. The Sound Mind Investing Managed Volatility Fund Futures Contracts April 30, 2010 (Unaudited) Number of Underlying Face Unrealized (Short) Amount at Appreciation Short Futures Contracts Contracts Fair Value (Depreciation) E-Mini MSCI EAFE Index Futures Contract June 2010 (a) ) $ ) $ E-Mini S&P 500 Futures Contract June 2010 (b) E- Mini Russell 2000 Mini Futures Contract June 2010 (c) Total Short Futures Contracts $ ) (a) Each E-Mini MSCI EAFE Index Futures contract has a multiplier of 50 shares. (b) Each E-Mini S&P 500 Futures contract has a multiplier of 50 shares. (c) Each E-Mini Russell 2000 Mini Futures contract has a multiplier of 100 shares. *See accompanying notes which are an integral part of these financial statements. The Sound Mind Investing Funds Statements of Assets and Liabilities April 30, 2010 (Unaudited) The Sound Mind The Sound Mind Investing Managed Assets Investing Fund Volatility Fund Investments in securities: At cost $ $ At value $ $ Cash held at broker (a) - Receivable for fund shares sold Receivable for investments sold - Receivable for net variation margin on futures contracts - Interest receivable 16 7 Prepaid expenses Total assets Liabilities Payable to Advisor (b) Payable for investments purchased - Payable for fund shares redeemed Payable to administrator, fund accountant and transfer agent Payable to trustees and officers Payable to custodian Other accrued expenses Total liabilities Net Assets $ $ Net Assets consist of: Paid in capital $ $ Accumulated undistributed net investment income (loss) Accumulated net realized gain (loss) from investment transactions ) ) Net unrealized appreciation (depreciation) on: Investment Securities Futures Contracts - ) Net Assets $ $ Shares outstanding (unlimited number of shares authorized) Net Asset Value (NAV) and offering price per share $ $ Redemption price per share (c)(NAV * 98%) $ $ (a) Cash used as collateral for futures contract transactions. (b) See Note 5 in the Notes to the Financial Statements. (c) The redemption price per share reflects a redemption fee of 2.00% on shares redeemed within 90 calendar days of purchase. Shares are redeemed at the Net Asset Value if held longer than 90 calendar days. *See accompanying notes which are an integral part of these financial statements. The Sound Mind Investing Funds Statements of Operations For the six months ended April 30, 2010 (Unaudited) The Sound Mind The Sound Mind Investing Managed Investing Fund Volatility Fund Investment Income Dividend income $ $ Interest income 48 22 Total Investment Income Expenses Investment Advisor fee (a) Administration expense Transfer agent expense Fund accounting expense Registration expense Custodian expense Legal expense Printing expense Insurance expense Auditing expense Miscellaneous expense CCO expense Pricing expense Trustee expense 24f-2 expense - Total Expenses Advisor fees waived (a) - ) Other expense - Overdraft fee 26 Other expense reductions (b) ) ) Net Expenses Net Investment Income (Loss) Realized & Unrealized Gain (Loss) on Investments Net realized gain (loss) on: Investment Securities Futures Contracts - ) Change in unrealized appreciation (depreciation) on: Investment Securities Futures Contracts - ) Net realized and unrealized gain (loss) on investments and futures contracts Net increase (decrease) in net assets resulting from operations $ $ (a) See Note 5 in the Notes to the Financial Statements. (b) Certain funds that the Funds invest in rebate back a portion of the distribution fee charged. *See accompanying notes which are an integral part of these financial statements. The Sound Mind Investing Funds Statements of Changes In Net Assets The Sound Mind Investing Fund Six months ended April 30, 2010 Year ended (Unaudited) October 31, 2009 Increase (decrease) in Net Assets due to: Operations Net investment income (loss) $ $ ) Long term capital gain dividends from investment companies - Net realized gain (loss) on investment securities ) Change in unrealized appreciation (depreciation) on investment securities Net increase (decrease) in net assets resulting from operations Distributions: From return of capital - ) Total distributions - ) Capital Share Transactions Proceeds from Fund shares sold Reinvestment of distributions - Amount paid for Fund shares redeemed ) ) Proceeds from redemption fees collected (a) Net increase in net assets resulting from capital share transactions ) Total Increase (Decrease) in Net Assets Net Assets Beginning of period End of period $ $ Accumulated undistributed net investment income included in net assets at end of period $ $
